DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

1.	This action is in response to the amendment filed on January 21, 2022.  Claims 1-20 were originally received for consideration.  Per the received amendment, no claims were added or cancelled.   
2.	Claims 1-20 are currently pending consideration.


Response to Arguments
Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive for the following reasons:
The Applicant argues that the Cited Prior Art (CPA), Pal in view of Harjanto, does not disclose translating a request for information “into a plurality of different search request formats” the information to enable access to network resources, and the search request formats defined by a protocol of a directory different from that of other search request formats.  This argument is not found persuasive.  Pal discloses using compatibility modules or plugins that transform a request into a format expected by the client which conforms to a specific schema (Pal:  paragraphs 0021-0022).  Pal does not explicitly disclose receiving, by the computing device, requested information in response to the search request being sent to a plurality of disparate directories, the disparate directories being those related to the protocols that define the search request formats, and the requested information being formatted in . 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,706,138. 
6.	Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the ‘138 Patent anticipate or render obvious the claims of the present application as disclosed below. 


U.S. Patent 10,706,138
1.  A method comprising: 







translating, by a computing device, a request for information into a plurality of different search request formats, the information to enable access to network resources, and the search request formats defined by a protocol of a directory different from that of other search request formats; 


receiving, by the computing device, requested information in response to the search request being sent to a plurality of disparate directories, the disparate directories being those related to the protocols that define the search request formats, and the requested information being formatted in formats native to the directories from which the requested information was received, whereby the format of the requested information received from at least a first of the disparate directories is different from the format of the requested information received from at least a second of the disparate directories; and 

translating, by the computing device, the requested information from the formats native to the disparate directories to another format that supports an Application Programming Interface ("API") in which to access different network resources.












2. The method according to claim 1, wherein the request is from a client device and the request is for identity information of an individual user.




3. The method according to claim 1, wherein the translating is performed by a plurality of plug-ins installed on the computing device.

4. The method according to claim 1, wherein the plurality of different directory search request 

5. The method according to claim 1, wherein one or more of the plurality of disparate directories includes a single tenant directory. 6. The method according to claim 1, wherein one or more of the plurality of disparate directories includes a multi-tenant directory.






7. A computing device, comprising: 





a memory; and a processor communicatively coupled to the memory, and configured to: 























8. The system according to claim 7, wherein one or more of the directories includes a single tenant directory. 9. The system according to claim 7, wherein one or more of the directories includes a multi-tenant directory. 10. The system according to claim 7, wherein the computing device is further configured to receive the request. 11. The system according to claim 7, wherein the request is from a client device and the request is for identity information associated with an individual user of the system. 12. The system according to claim 7, wherein the request is received from a computing device of a relying party that is trying to acquire identity 









 translating, by the computing device, the request from the common request format into a plurality of different directory search request formats, the plurality of different directory search requests including formats supported by a plurality of disparate directories, and the different directory search request formats being defined by a protocol of a respective directory; 

receiving, by the computing device, identity information associated with the individual user in response to the directory search request being sent to the plurality of disparate directories, the received identity information being in a native response format of one or more of the plurality of disparate directories from which the identity information was received; 

translating, by the computing device, the received identity information from a received native response format to a common response format supported by the API; and 




providing, by the computing device, the translated identity information to enable the plurality of disparate directories to respond to requests for identity information, the requests being in different directory search request formats, and the response by the plurality of disparate directories to the requests being configured to allow the client device to access a service of a relying party.




2. The method according to claim 1, wherein the request for identity information is received from the relying party computing device that is trying to acquire identity information associated with the individual user who logged into the relying party computing device.

10. The system according to claim 6, wherein the translating is performed by a plurality of plugins installed on the computing device.

4. The method according to claim 1, wherein the plurality of different directory search request formats comprise an Analog Display Services Interface (“ADSI”) protocol format, an Amazon Web Services (“AWS”) protocol format, a Lightweight Directory Access Protocol (“LDAP”) format, a Directory Access Protocol (“DAP”) format, a Domain Name System (“DNS”) protocol format, a Network Information Service (“NIS”) protocol format, a Microsoft Graph API protocol format, or a proprietary protocol format.


4. The method according to claim 1, wherein the plurality of different directory search request formats comprise an Analog Display Services Interface (“ADSI”) protocol format, an Amazon Web Services (“AWS”) protocol format, a Lightweight Directory Access Protocol (“LDAP”) format, a Directory Access Protocol (“DAP”) format, a Domain Name System (“DNS”) protocol format, a Network Information Service (“NIS”) protocol format, a Microsoft Graph API protocol format, or a proprietary protocol format.


1. A method comprising: receiving, by a computing device, a request for identity information associated with an individual user of the system from a client device, the identity information being in a common request format supported by a common Application Programming Interface (“API”);

 translating, by the computing device, the request from the common request format into a plurality of different directory search request formats, the plurality of different directory search requests including formats supported by a plurality of disparate directories, and the different directory search request formats being defined by a protocol of a respective directory; 

receiving, by the computing device, identity information associated with the individual user in response to the directory search request being sent to the plurality of disparate directories, the received identity information being in a native response format of one or more of the plurality of disparate directories from which the identity information was received; 

translating, by the computing device, the received identity information from a received native response format to a common response format supported by the API; and 

providing, by the computing device, the translated identity information to enable the plurality of disparate directories to respond to requests for identity information, the requests being in different directory search request formats, and the response by the plurality of disparate directories to the requests being configured to allow the client device to access a service of a relying party.









2. The method according to claim 1, wherein the request for identity information is received from the relying party computing device that is trying to acquire identity information associated with the individual user who logged into the relying party computing device.

4. The method according to claim 1, wherein the plurality of different directory search request formats comprise an Analog Display Services Interface (“ADSI”) protocol format, an Amazon Web Services (“AWS”) protocol format, a Lightweight Directory Access Protocol (“LDAP”) format, a Directory Access Protocol (“DAP”) format, a Domain Name System (“DNS”) protocol format, a Network Information Service (“NIS”) protocol format, a Microsoft Graph API protocol format, or a proprietary protocol format.







4. The method according to claim 1, wherein the plurality of different directory search request formats comprise an Analog Display Services Interface (“ADSI”) protocol format, an Amazon Web Services (“AWS”) protocol format, a Lightweight Directory Access Protocol (“LDAP”) format, a Directory Access Protocol (“DAP”) format, a Domain Name System (“DNS”) protocol format, a Network Information Service (“NIS”) protocol format, a Microsoft Graph API protocol format, or a proprietary protocol format.






10. The system according to claim 6, wherein the translating is performed by a plurality of plugins installed on the computing device.

1. A method comprising: receiving, by a computing device, a request for identity information associated with an individual user of the system from a client device, the identity information being in a common request format supported by a common Application Programming Interface (“API”);

 translating, by the computing device, the request from the common request format into a plurality of different directory search request formats, the plurality of different directory search requests including formats supported by a plurality of disparate directories, and the different directory search request formats being defined by a protocol of a respective directory; 

receiving, by the computing device, identity information associated with the individual user in response to the directory search request being sent to the plurality of disparate directories, the received identity information being in a native response format of one or more of the plurality of disparate directories from which the identity information was received; 

translating, by the computing device, the received identity information from a received native response format to a common response format supported by the API; and 

providing, by the computing device, the translated identity information to enable the plurality of disparate directories to respond to requests for identity information, the requests being in different directory search request formats, and the response by the plurality of disparate directories to the requests being configured to allow the client device to access a service of a relying party.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al. (U.S. Patent Pub. No. US 2013/0024907) in view of Harjanto (U.S. Patent Pub. No. US 2004/0267768).


Regarding claim 1, Pal discloses:
A method comprising: 
compatibility modules or plugins may transform the request into the format that conforms into the schema); and 
translating, by the computing device, the requested information from the formats native to the disparate directories to another format that supports an Application Programming Interface ("API") in which to access different network resources (paragraphs 0021-0022:  compatibility modules or plugins may transform the request into the format that conforms into the schema). 	Pal does not explicitly disclose receiving, by the computing device, requested information in response to the search request being sent to a plurality of disparate directories, the disparate directories being those related to the protocols that define the search request formats, and the requested information being formatted in formats native to the directories from which the requested information was received whereby the format of the requested information received from at least a first of the disparate directories is different from the format of the requested information received from at least a second of the disparate directories. In an analogous art, Harjanto discloses a directory interface which uses a mapping of class properties to directory attributes to translate a request that does not employ the particular directory schema to a format that does employ the particular format (Harjanto:  Abstract, paragraphs 0040-0045, 0059).  ).  Harjanto discloses that the interface can translate commands in either direction and translates the command to one that is appropriate for another API which in turns fulfill the command through an LDAP API (paragraph 0040).  Harjanto further discloses that the interface between the directory interface and the repository may be direct or comprise additional APIs and that the APIs can be changed to address different types of repositories.  In combination with Pal, this would disclose a system which have different modules which would allow different types of repository formats 
Claim 2 is rejected as applied above in rejecting claim 1.  Furthermore, Pal discloses: 
The method according to claim 1, wherein the request is from a client device and the request is for identity information of an individual user (paragraphs 0022-0026:  passing results to a format expected by an individual user). Claim 3 is rejected as applied above in rejecting claim 1.  Furthermore, Pal discloses: 
The method according to claim 1, wherein the translating is performed by a plurality of plug-ins installed on the computing device (paragraphs 0021-0022:  compatibility modules or plugins may transform the request into the format that conforms into the schema). Claim 4 is rejected as applied above in rejecting claim 1.  Furthermore, Pal discloses: 
The method according to claim 1, wherein the plurality of different directory search request formats are selected from the group consisting of: an Analog Display Services Interface ("ADSI") protocol format; an Amazon Web Services ("AWS") protocol format; a Lightweight Directory Access Protocol ("LDAP") format; a Directory Access Protocol ("DAP") format; a Domain Name System ("DNS") protocol format; a Network Information Service ("NIS") protocol format; a Microsoft Graph API protocol format; and a proprietary protocol format (paragraphs 0021-0023:  LDAP directory). Claim 5 is rejected as applied above in rejecting claim 1.  Furthermore, Pal discloses: 
LDAP directory).Claim 6 is rejected as applied above in rejecting claim 1.  Furthermore, Pal discloses: 
The method according to claim 1, wherein one or more of the plurality of disparate directories includes a multi-tenant directory (paragraphs 0021-0023:  LDAP directory).

Regarding claim 7, Pal discloses: 
A computing device, comprising: 
a memory ("API") (paragraphs 0017-022:  clients request data from a LDAP directory server using the LDAP protocol); and 
a processor communicatively coupled to the memory, and configured to: 
provide a plurality of different search requests in response to receipt of a request for information to enable access to network resources, the search requests including a protocol of a directory different from that of other search requests ("API") (paragraphs 0017-022:  clients request data from a LDAP directory server using the LDAP protocol); and 
translate the received information from the format native to the directories to a single format that enables access to a plurality of network resources  (paragraphs 0022-0026:  passes resulting data to the client in the format expected by the client).

Pal does not explicitly disclose receiving, by the computing device, requested information in response to the search request being sent to a plurality of disparate directories, the disparate directories being those related to the protocols that define the search request formats, and the requested information being formatted in formats native to the directories from which the requested 

Claim 8 is rejected as applied above in rejecting claim 7.  Furthermore, Pal discloses: 
The system according to claim 7, wherein one or more of the directories includes a single tenant directory (paragraphs 0021-0023:  LDAP directory). Claim 9 is rejected as applied above in rejecting claim 7.  Furthermore, Pal discloses: 
The system according to claim 7, wherein one or more of the directories includes a multi-tenant directory (paragraphs 0021-0023:  LDAP directory).Claim 10 is rejected as applied above in rejecting claim 7.  Furthermore, Pal discloses: 
passes resulting data to the client in the format expected by the client).Claim 11 is rejected as applied above in rejecting claim 7.  Furthermore, Pal discloses: 
The system according to claim 7, wherein the request is from a client device and the request is for identity information associated with an individual user of the system (paragraphs 0036-0040:  the query may identify a command or group of commands, a user and a host). Claim 12 is rejected as applied above in rejecting claim 7.  Furthermore, Pal discloses: 
The system according to claim 7, wherein the request is received from a computing device of a relying party that is trying to acquire identity information associated with an individual user who logged into the computing device of the relying party (paragraphs 0017-022:  clients request data from a LDAP directory server using the LDAP protocol). Claim 13 is rejected as applied above in rejecting claim 7.  Furthermore, Pal discloses: 
The system according to claim 7, wherein the request is received from a computing device of a relying party that is trying to find identity information in order to assign access control, monitor or audit an individual user (paragraphs 0017-0024:  monitoring an individual user’s requests). Claim 14 is rejected as applied above in rejecting claim 7.  Furthermore, Pal discloses: 
The system according to claim 7, wherein the search requests are in one or more formats selected from the group consisting of: an Analog Display Services Interface ("ADSI") protocol format; an Amazon Web Services ("AWS") protocol format; a Lightweight Directory Access Protocol ("LDAP") LDAP directory). Claim 15 is rejected as applied above in rejecting claim 7.  Furthermore, Pal discloses: 
The system according to claim 7, wherein the translating is performed by a plurality of plugins installed on the computing device (paragraphs 0021-0022:  compatibility modules or plugins may transform the request into the format that conforms into the schema). Regarding claim 16, Pal discloses: 
A method comprising: 
providing, by a computing device, a plurality of different search requests in response to receipt of a request for information to enable access to network resources, the search requests including a protocol of a directory different from that of other search requests (paragraphs 0017-022:  clients request data from a LDAP directory server using the LDAP protocol); and
translating, by the computing device, the received information from the format native to the directories to a single format that enables access to a plurality of network resources (paragraphs 0022-0026:  passes resulting data to the client in the format expected by the client).

Pal does not explicitly disclose receiving, by the computing device, requested information in response to the search request being sent to a plurality of disparate directories, the disparate directories being those related to the protocols that define the search request formats, and the requested information being formatted in formats native to the directories from which the requested information was received whereby the format of the requested information received from at least a first 
The method according to claim 16, wherein the search requests are from a client device and the request is for identity information of an individual user (paragraphs 0022-0026:  passing results to a format expected by an individual user). Claim 18 is rejected as applied above in rejecting claim 16.  Furthermore, Pal discloses: 
The method according to claim 16, wherein the translating is performed by a plurality of plug-ins installed on the computing device (paragraphs 0021-0022:  compatibility modules or plugins may transform the request into the format that conforms into the schema). Claim 19 is rejected as applied above in rejecting claim 16.  Furthermore, Pal discloses: 
The method according to claim 16, wherein the directory includes a single tenant directory (paragraphs 0021-0023:  LDAP directory).Claim 20 is rejected as applied above in rejecting claim 16.  Furthermore, Pal discloses: 
The method according to claim 16, wherein the directory includes a multi-tenant directory (paragraphs 0021-0023:  LDAP directory).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
02/10/2022Primary Examiner, Art Unit 3649